 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9
10    GREGORY ALEXANDER,                                 IN ADMIRALTY & AT LAW

11                     Plaintiff,                        CASE NO. C19-00370-RSM
12             v.                                        ORDER GRANTING MOTION TO
13                                                       TRANSFER VENUE
       FOSS MARITIME COMPANY LLC, et al.,
14
                       Defendants.
15
16          This matter comes before the Court on Defendant Foss Maritime Company, LLC (“Foss

17   Maritime”) and HDR Marine, LLC (“HDR Marine”)’s Motion to Transfer Venue, Dkt. #16.
18
     Defendants’ Motion is unopposed by Plaintiff Gregory Alexander.
19
            Plaintiff brings this personal injury action against Defendants for an alleged accident that
20
     occurred near Endicott, Alaska on or about July 29, 2017 while Plaintiff was serving as First
21
22   Mate on board the tug Emmett Foss. Dkt. #1 at 1-2. Defendants Foss Maritime and HDR Marine

23   move to transfer this case to the United States District Court for the District of Alaska, without
24
     fees or costs. Dkt. #16 at 1. Plaintiff has indicated his consent to the transfer in a filing titled
25
     “Agreed Order Transferring Venue,” jointly signed by Plaintiff and Defendants Foss Maritime
26
27   and HDR Marine. Dkt. #17. However, because in rem Defendant Emmett Foss has not entered

28



     ORDER GRANTING MOTION TO TRANSFER VENUE - 1
     an appearance in this matter, the Court cannot consider this filing a stipulated motion from all
 1
 2   parties.

 3              Under 28 U.S.C. § 1404, this Court has discretion to transfer this case in the interests of
 4
     convenience and justice to another district in which venue would be proper. See Jones v. GNC
 5
     Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). Specifically, Section 1404(a) states:
 6
 7                 For the convenience of parties and witnesses, in the interest of justice, a
                   district court may transfer any civil action to any other district or division
 8                 where it might have been brought or to any district or division to which all
                   parties have consented.
 9
10   28 U.S.C. § 1404(a). The purpose of this statute is to “prevent the waste of time, energy, and

11   money and to protect litigants, witnesses and the public against unnecessary inconvenience and
12   expense.” Pedigo Prods., Inc. v. Kimberly-Clark Worldwide, Inc., No. 12-CV-05502-BHS, 2013
13
     WL 364814, at *2 (W.D. Wash. Jan. 30, 2013) (quoting Van Dusen v. Barrack, 376 U.S. 612,
14
     616 (1964)).
15
16              In the Ninth Circuit, district courts typically apply a nine-factor balancing test to

17   determine whether to transfer a case under § 1404(a), examining: “(1) the location where the
18
     relevant agreements were negotiated and executed, (2) the state that is most familiar with the
19
     governing law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts with the
20
     forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the
21
22   differences in the costs of litigation in the two forums, (7) the availability of compulsory process

23   to compel attendance of unwilling non-party witnesses, [] (8) the ease of access to sources of
24
     proof, and (9) the public policy considerations of the forum state.” Jones, 211 F.3d at 498–99.
25
                Plaintiff resides in Arizona. Dkt. #1 at 1. He filed this case in the U.S. District Court for
26
27   the Western District of Washington because Plaintiff’s primary treating doctors and the adjuster

28   reside here, and because Defendant Foss Maritime has its principle office in the District. Id. at



     ORDER GRANTING MOTION TO TRANSFER VENUE - 2
     2. Plaintiff also states that, upon information and belief, the tug Emmett Foss is moored within
 1
 2   the Western District of Washington. Id. at 3.

 3          However, Defendants Foss Maritime and HDR Marine state that the tug Emmett Foss is
 4
     located in Alaska, was in Alaska at the time of the alleged incident, and will remain in Alaska
 5
     for the foreseeable future. Dkt. #8 at ¶ 5. They also clarify that Defendant HDR Marine was the
 6
 7   bareboat charterer and operator of the Emmett Foss, and its principal place of business is Seward,

 8   Alaska. Id. at ¶¶ 3, 11. HDR Marine also employs most of the witnesses that maintained a
 9   working relationship with Plaintiff and have personal knowledge of the accident and the
10
     conditions at the accident site. Dkt. #16 at 5. Plaintiff also appears to agree to transferring this
11
     case to the District of Alaska. See Dkt. #17.
12
13          Based on the record before it, the Court is convinced that this case might have been

14   brought in the District of Alaska, and that it would be more convenient to all parties involved,
15   including the in rem defendant and known witnesses to the accident, for the case to proceed in
16
     that district. See Dkt. #16 at 3-6.
17
            Having reviewed the relevant pleadings and the remainder of the record, the Court hereby
18
19   ORDERS that Defendants’ Foss Maritime and HDR Marine’s Motion to Transfer Venue, Dkt.

20   #16, is GRANTED. This matter is hereby TRANSFERRED to the United States District Court
21
     for the District of Alaska for all further proceedings.
22
23
24          DATED this 15 day of October, 2019.

25
26
27
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING MOTION TO TRANSFER VENUE - 3
